Order entered March 21, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00985-CV

                            ALAA MOHAMAMD WEISS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                    Dallas County, Texas
                              Trial Court Cause No. M0474358

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated November 27, 2018, we

notified the Dallas County Clerk that the clerk’s record was past due and directed the Dallas

County Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not

been filed.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record or (2) written verification that appellant has not paid for

or made arrangements to pay for the clerk’s record and that appellant has not been found entitled

to proceed without payment of costs. We notify appellant that if we receive verification he has

not made paid for or made arrangements to pay for the clerk’s record and he has not been found
entitled to proceed without payment of costs, we will, without further notice, dismiss the appeal.

See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order to:


       John Warren
       Dallas County Clerk

       All parties




                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE